              Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 1 of 14




RICHARD R. BEST
REGIONAL DIRECTOR
Sanjay Wadhwa
Michael D. Paley
Judith A. Weinstock
Paul G. Gizzi
Kristine Zaleskas
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place
200 Vesey Street, Suite 400
New York, New York 10281-1022
212-336-0077 (Gizzi)
Email: gizzip@sec.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,                                                    COMPLAINT

                              Plaintiff,                        21 Civ. _____ (      )
                 -against-
                                                                JURY TRIAL DEMANDED
 MARLON MULLER,

                              Defendant.



         Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

Defendant Marlon Muller (“Defendant” or “Muller”), alleges as follows:

                                           SUMMARY

         1.     This action concerns Muller’s participation in a fraudulent scheme to manipulate

the market for the stock of microcap issuer EMS Find, Inc. (“EMSF”). Beginning in

approximately June 2015, Muller and an associate (“Associate”) engaged in a pattern of

coordinated trading intended to artificially raise and sustain EMSF’s share price and to generate

liquidity.
               Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 2 of 14



          2.    Muller, using an internet chat application, instructed Associate when and how to

submit buy and sell orders for EMSF shares, through several accounts controlled by Associate at

multiple broker-dealers. Muller’s purpose in giving Associate such instructions was to achieve

certain price and liquidity levels for EMSF. This manipulative trading activity distorted the true

value of EMSF shares as well as the actual market interest in EMSF, and operated as a fraud on

the investing public. By engaging in this manipulative activity, Muller and Associate intended to

make EMSF stock attractive to potential purchasers, enabling Associate to profitably unload his

shares.

          3.    During the period from June 2015 until September 2015, Muller received at least

$65,000 from Associate in compensation for his role in this scheme, and at least another

$265,000 from an entity that knowingly purchased EMSF shares from Muller and Associate

during the scheme.

          4.    During the same period, at least 1,500 retail accounts, including over 300

individual retirement accounts, invested over $1 million in EMSF stock. In the fall of 2015, after

Muller and Associate stopped manipulating EMSF’s share price and trading volume, EMSF’s

share price decreased, and those investors who still held EMSF stock lost value.

                                         VIOLATIONS

          5.    By virtue of the foregoing conduct and as alleged further herein, Defendant: (a)

has violated Sections 17(a)(1) and (3) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C.

§ 77q(a)(1) and (3)], and Sections 9(a)(2) and 10(b) of the Securities Exchange Act of 1934

(“Exchange Act”) [15 U.S.C. §§ 78i(a)(2) and 78j(b)] and Rules 10b-5(a) and (c) thereunder [17

C.F.R. § 240.10b-5(s) and (c)]; and (b) has aided and abetted violations by Associate of

Securities Act Sections 17(a)(1) and (3) [15 U.S.C. §§ 77q(a)(1) and (3)] and Exchange Act




                                                 2
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 3 of 14



Section 10(b) [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) [17 C.F.R. §§ 240.10b-5(a) and

(c)].

        6.     Unless Defendant is restrained and enjoined, he will engage in the acts, practices,

transactions, and courses of business set forth in this Complaint or in acts, practices, transactions,

and courses of business of similar type and object.

                NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

        7.     The Commission brings this action pursuant to the authority conferred upon it by

Securities Act Sections 20(b) and 20(d) [15 U.S.C. §§ 77t(b) and 77t(d)] and Exchange Act

Section 21(d) [15 U.S.C. § 78u(d)].

        8.     The Commission seeks a final judgment: (a) permanently enjoining Defendant

from violating the federal securities laws this Complaint alleges he has violated; (b) permanently

enjoining Defendant from, directly or indirectly, engaging in any activity for the purpose of

inducing or attempting to induce the purchase or sale of any security; causing any person or

entity to engage in any activity for the purpose of inducing or attempting to induce the purchase

or sale of any security; or deriving compensation from any activity engaged in for the purpose of

inducing or attempting to induce the purchase or sale of any security; unless that security is: (i)

listed on a national securities exchange, and (ii) has had a market capitalization of at least

$50,000,000 for 90 consecutive days; (c) ordering Defendant to disgorge all ill-gotten gains

and/or unjust enrichment received as a result of the violations alleged here and to pay

prejudgment interest thereon, pursuant to Exchange Act Sections 21(d)(5) and 21(d)(7) [15

U.S.C. §§ 78u(d)(5) and 78u(d)(7)]; (c) ordering Defendant to pay civil money penalties

pursuant to Securities Act Section 20(d) [15 U.S.C. § 77t(d)] and Exchange Act Section 21(d)(3)

[15 U.S.C. § 78u(d)(3)]; (e) permanently prohibiting Defendant from participating in any




                                                  3
              Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 4 of 14



offering of a penny stock, pursuant to Securities Act Section 20(g) [15 U.S.C. § 77t(g)] and

Exchange Act Section 21(d)(6) [15 U.S.C. § 78u(d)(6)]; and (f) ordering any other and further

relief the Court may deem just and proper.

                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this action pursuant to Securities Act Section

22(a) [15 U.S.C. § 77v(a)] and Exchange Act Section 27 [15 U.S.C. § 78aa].

        10.     Defendant, directly and indirectly, has made use of the means or instrumentalities

of interstate commerce or of the mails in connection with the transactions, acts, practices, and

courses of business alleged herein.

        11.     Venue lies in this District under Securities Act Section 22(a) [15 U.S.C. § 77v(a)]

and Exchange Act Section 27 [15 U.S.C. § 78aa]. Defendant may be found in, is an inhabitant

of, or transacts business in the Southern District of New York, and certain of the acts, practices,

transactions, and courses of business alleged in this Complaint occurred within this District. For

example, some of the investors who purchased EMSF stock during Defendant’s stock

manipulation resided in this District, and Associate traded EMSF stock that he had deposited in a

broker-dealer located in this District.

                                          DEFENDANT 1

        12.     Muller, age 45, resides in Middleburg, Virginia. In August 2014, Muller and

others were sued in Palm Beach County, Florida by the owners of a microcap issuer, who alleged

that the defendants had promised to promote the issuer in exchange for stock, but failed to

promote the issuer yet retained the stock. Summit Trading Limited, et al. v. George Lambro,



1        Muller entered into three separate tolling agreements with the Commission that
collectively tolled and suspended the running of any applicable statute of limitations from
January 27, 2020 through July 27, 2021.


                                                  4
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 5 of 14



Marlon Muller, et al., 2014CA010128. Muller has never been registered with the Commission

or been associated with a registered entity.

                                      RELEVANT ENTITY

       13.     EMSF was, at all relevant times, a Nevada corporation headquartered outside

Philadelphia, Pennsylvania. It was quoted on OTC Link (previously “Pink Sheets”) operated by

OTC Markets Group Inc. under the ticker symbol “EMSF,” and purported to be developing a

mobile application to connect health care professionals and patients with medical transport. On

June 19, 2017, EMSF changed its name to Integrated Ventures Inc. The company continues to

be quoted on OTC Link, now under ticker symbol “INTV,” and currently purports to be a

diversified holding company in the technological sector with a focus on cryptocurrency.

                                               FACTS

                      THE EMSF STOCK MANIPULATION SCHEME

       14.     Beginning around June 2015, Muller and Associate agreed to manipulate the

trading in EMSF securities. At the time, Associate sought to liquidate a large position in EMSF

shares. The goal of the scheme was to artificially raise and sustain EMSF’s share price and to

generate liquidity, through manipulative trading and promotional activity. By doing so, Muller

and Associate intended to make EMSF stock attractive to potential purchasers, enabling

Associate to profitably unload his shares.

       15.     During the scheme, Muller and Associate communicated via internet chat, almost

always throughout the entire trading day. Muller and Associate discussed trading strategies, with

Muller often instructing Associate specifically how many EMSF shares to buy or sell, the price

at which to buy or sell, and, at times, the trading platform or broker-dealer to use.

       16.     Associate followed Muller’s instructions.




                                                  5
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 6 of 14



       17.     Muller and Associate referred to one of their manipulation methods as

“peppering” the market or “running at an offer,” i.e., placing buy orders of small quantities at the

lowest offering price to create the appearance in the market of significant trading activity and to

prevent EMSF’s share price from falling. Muller and Associate used several brokerage accounts

to “pepper the market” for EMSF shares.

       18.     Muller and Associate also employed another manipulation method they referred

to as “showing support to the market,” i.e., placing bids for large quantities of EMSF shares at

prices slightly below the highest bid. This was done to prevent the share price of EMSF from

falling. Muller and Associate wanted EMSF’s closing price for a trading day to exceed its

opening price, which they referred to as closing “in the green.” To close in the green, Muller and

Associate engaged in a manipulative activity generally known as “marking the close,” whereby

they executed trades at or near the close of the market for the purpose of artificially inflating the

end-of-day share price of EMSF stock.

       19.     From at least June 26 through July 21, 2015 (“the Initial Manipulation Phase”),

Muller and Associate managed to close “in the green” on more than 25% of the trading days.

       20.     Every trading day during this period, Muller and Associate discussed via online

chats their strategies to raise or maintain EMSF’s price. Muller regularly directed Associate

when to bid for or buy EMSF, and directed Associate how many shares and at what price to bid

for or buy EMSF.

       21.     For example, on July 1, 2015, EMSF’s opening price was $1.14 per share. As the

price dipped to $1.06 in mid-morning, Associate asked Muller via chat, “what do you think you

should do?” After some back-and-forth, Muller responded with directions to use an online

trading platform for “running at the offer.” Associate thereafter “peppered” the market,




                                                  6
              Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 7 of 14



engaging in nineteen market purchases in less than three minutes that resulted in EMSF’s price

rising to $1.16. Throughout the rest of the day, Muller and Associate continued to chat online,

with Muller instructing Associate at which price to buy and sell EMSF.

        22.     Buy orders placed by Associate resulted in the execution of at least 140 buys

throughout the day. EMSF’s share price closed at $1.20 that day.

        23.     On July 7, 2015, EMSF’s stock opened at $1.17 per share, but quickly declined to

$1.12 per share. Beginning at about 10:18 a.m., buy orders placed by Associate resulted in the

execution of 18 buys of EMSF shares over an 18-minute period, until the share price had

increased back to $1.17 per share. Throughout the day, Associate made additional buys of

EMSF stock to prevent the share price from declining. In the late afternoon, Associate asked

Muller via chat, “how should we handle the end of the day so it closes positive?” Muller replied,

“towards the last 30 minutes we [start] to [lift].”

        24.     Associate’s buy order resulted in the second-to-last trade of the day, which raised

the closing price to $1.23 per share that day.

        25.     On July 14, 2015, EMSF opened at $1.09 per share, but by 10:23 a.m., the price

had fallen to $1.04. Over the next 24 minutes, buy orders placed by Associate resulted in the

execution of at least 160 purchases of EMSF shares totaling 40,651 shares, increasing the price

to $1.11 per share. Later that morning, Muller instructed Associate, “I would run at it and lift

price to $1.15.” Ten minutes later, Associate purchased 2,600 shares of EMSF at $1.14, and

continued to make purchases throughout the day at prices between $1.13 and $1.15 per share.

        26.     EMSF’s share price closed at $1.15 that day.

        27.     On July 17, 2015, EMSF’s price opened at $1.15 per share. By 10:39 a.m., its

price had fallen to $1.10. Associate made his first buy at $1.12 per share, but the price continued




                                                      7
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 8 of 14



to fall, hitting $1.03 per share. Associate asked Muller, “what you think . . . , pepper?” Muller

replied “yes” and instructed Associate to place bids using an account at a particular broker-

dealer. Associate made multiple purchases in the next three minutes to increase the price back to

$1.12 per share, as Muller continued texting instructions. During the rest of the day, Muller

continued to direct Associate’s activities: “ok you have to pepper”; “remember always bid first”;

“go ahead and lift back to 1.14”; and “actually lift to 1.16 so it shows green.” Associate

followed Muller’s instructions, placing buy orders resulting in numerous purchases at prices

ranging from $1.12 to $1.17 per share.

       28.     Associate’s buy order resulted in last buy of the day at $1.17 per share, resulting

in the stock ending “in the green” that day.

       29.     On July 20, 2015, Muller and Associate expressed to each other their mutual

concern that the EMSF share price would decline significantly and that they might “get

pummld.” Muller instructed Associate to use a specific account to buy EMSF at $1.16 per share

and to “strt the day peppering.” Associate carried out Muller’s instruction. At 3:24 p.m., as the

end of the trading day approached, Muller instructed Associate to “lift” the price to “1.17.”

Within the next two minutes, Associate made five buys of EMSF shares at $1.17 per share.

Later in the afternoon, Muller instructed Associate, “lets close it at 1.20 so sell some if you have

to.” Associate again carried out Muller’s instruction.

       30.     EMSF stock closed at $1.20 per share that day.

       31.     During the period June 26 through July 21, 2015, accounts controlled by

Associate bought approximately one million shares of EMSF, accounting for approximately 40%

of EMSF’s trading volume.

       32.     During the period from June 2015 until September 2015, Associate wired Muller




                                                  8
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 9 of 14



a total of $65,000 from an offshore account, as compensation for Muller’s assistance in

manipulating the share price and trading volume of EMSF.

       33.     During the period from June 2015 until September 2015, Muller also received at

least another $265,000 from an entity that knowingly bought EMSF shares from Muller and

Associate while Muller and Associate were manipulating the price and volume of trading.

       34.     From June 2015 through September 2015, at least 1,500 retail accounts, including

more than 300 individual retirement accounts, invested over $1 million in shares of EMSF.

       35.     In the fall of 2015, after Muller and Associate stopped manipulating EMSF’s

share price and trading volume, EMSF’s price decreased, and those investors who still held

EMSF stock lost value.

                                FIRST CLAIM FOR RELIEF
                     Violations of Securities Act Sections 17(a)(1) and (3)

       36.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 35.

       37.     Defendant, directly or indirectly, singly or in concert, in the offer or sale of

securities and by the use of the means or instruments of transportation or communication in

interstate commerce or the mails, (1) knowingly or recklessly has employed one or more devices,

schemes or artifices to defraud, and/or (2) knowingly, recklessly, or negligently has engaged in

one or more transactions, practices, or courses of business which operated or would operate as a

fraud or deceit upon the purchaser.

       38.     By reason of the foregoing, Defendant, directly or indirectly, has violated and,

unless enjoined, will again violate Securities Act Sections 17(a)(1) and (3) [15 U.S.C.

§§ 77q(a)(1) and (3)].




                                                  9
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 10 of 14




                            SECOND CLAIM FOR RELIEF
     Violations of Exchange Act Section 10(b) and Rules 10b-5(a) and (c) Thereunder

       39.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 35.

       40.     Defendant, directly or indirectly, singly or in concert, in connection with the

purchase or sale of securities and by the use of means or instrumentalities of interstate

commerce, or the mails, or the facilities of a national securities exchange, knowingly or

recklessly has (i) employed one or more devices, schemes, or artifices to defraud, and/or (ii)

engaged in one or more acts, practices, or courses of business which operated or would operate

as a fraud or deceit upon other persons.

       41.     By reason of the foregoing, Defendant, directly or indirectly, singly or in concert,

has violated and, unless enjoined, will again violate Exchange Act Section 10(b) [15 U.S.C.

§ 78j(b)] and Rules 10b-5(a) and (c) thereunder [17 C.F.R. §§ 240.10b-5(a) and (c)].

                                 THIRD CLAIM FOR RELIEF
                           Violations of Exchange Act Section 9(a)(2)

       42.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 35.

       43.     Defendant, directly or indirectly, by the use of the mails or any means or

instrumentality of interstate commerce, or of any facility of any national securities exchange,

effected, alone or with one or more other persons, a series of transactions in a security creating

actual or apparent active trading in such security, or raising or depressing the price of such

security, for the purpose of inducing the purchase or sale of such security by others.

       44.     By reason of the foregoing, Defendant, directly or indirectly, singly or in concert,

has violated and, unless enjoined, will again violate Exchange Act Section 9(a)(2) [15 U.S.C.




                                                 10
                Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 11 of 14



§ 78i(a)(2)].

                               FOURTH CLAIM FOR RELIEF
            Aiding and Abetting Violations of Securities Act Sections 17(a)(1) and (3)

        45.       The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 35.

        46.       As alleged herein, Associate violated Securities Act Sections 17(a)(1) and (3) [15

U.S.C. §§ 77q(a)(1) and (3)].

        47.       Defendant knowingly or recklessly provided substantial assistance to Associate

with respect to his violations of Securities Act Sections 17(a)(1) and (3) [15 U.S.C. §§ 77q(a)(1)

and (3)].

        48.       By reason of the foregoing, Defendant is liable pursuant to Securities Act Section

15(b) [15 U.S.C. § 77o(b)] for aiding and abetting Associate’s violations of Securities Act

Section 17(a)(1) and (3) [U.S.C. §§ 77q(a)(1) and (3)] and, unless enjoined, Muller will again aid

and abet these violations.

                             FIFTH CLAIM FOR RELIEF
 Aiding and Abetting Violations of Exchange Act Section 10(b) and Rules 10b-5(a) and (c)

        49.       The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 35.

        50.       As alleged above, Associate violated Exchange Act Section 10(b) [15 U.S.C.

§ 78j(b)] and Rules 10b-5(a) and (c) thereunder [17 C.F.R. § 240.10b-5(a) and (c)].

        51.       Defendant knowingly or recklessly provided substantial assistance to Associate

with respect to his violations of Exchange Act Section 10(b) [15 U.S.C. § 78j(b)] and Rules 10b-

5(a) and (c) thereunder [17 C.F.R. §§ 240.10b-5(a) and (c)].

        52.       By reason of the foregoing, Defendant is liable pursuant to Exchange Act Section




                                                  11
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 12 of 14



20(e) [15 U.S.C. § 78t(e)] for aiding and abetting Associate’s violations of Exchange Act Section

10(b) [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) thereunder [17 C.F.R. §§ 240.10b-5(a) and

(c)] and, unless enjoined, Defendant will again aid and abet these violations

                                       PRAYER FOR RELIEF

        WHEREFORE, the Commission respectfully requests that the Court enter a Final

Judgment:

                                                     I.

        Permanently enjoining Defendant and his agents, servants, employees and attorneys and

all persons in active concert or participation with any of them from violating, directly or

indirectly, Securities Act Sections 17(a)(1) and (3) [15 U.S.C. § 77q(a)(1) and (3)], and

Securities Act Sections 9(a)(2) and 10(b) [15 U.S.C. §§ 78i(a)(2) and 78j(b)] and Rules 10b-5(a)

and (c) thereunder [17 C.F.R. §§ 240.10b-5(a) and (c)];

                                                    II.

        Permanently enjoining Defendant from directly or indirectly: engaging in any activity for

the purpose of inducing or attempting to induce the purchase or sale of any security; causing any

person or entity to engage in any activity for the purpose of inducing or attempting to induce the

purchase or sale of any security; or deriving compensation from any activity engaged in for the

purpose of inducing or attempting to induce the purchase or sale of any security; unless that

security is: (i) listed on a national securities exchange; and (ii) has had a market capitalization of at

least $50,000,000 for 90 consecutive days;

                                                   III.

        Ordering Defendant to disgorge all ill-gotten gains and/or unjust enrichment received

directly or indirectly, with pre-judgment interest thereon, as a result of the alleged violations,

pursuant to Exchange Act Sections 21(d)(5) and 21(d)(7) [15 U.S.C. §§ 78u(d)(5) and


                                                    12
              Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 13 of 14



78u(d)(7)];

                                                 IV.

       Ordering Defendant to pay civil monetary penalties under Securities Act Section 20(d)

[15 U.S.C. § 77t(d)] and Exchange Act Section 21(d)(3) [15 U.S.C. § 78u(d)(3)];

                                                 V.

       Permanently prohibiting Defendant from participating in any offering of a penny stock,

including engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading,

or inducing or attempting to induce the purchase or sale of any penny stock, under Securities Act

Section 20(g) [15 U.S.C. § 77t(g)] and Exchange Act Section 21(d)(6) [15 U.S.C. § 78u(d)(6)];

and

                                                 VI.

       Granting any other and further relief this Court may deem just and proper.




                                                 13
             Case 1:21-cv-06048 Document 1 Filed 07/14/21 Page 14 of 14




                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands that this

case be tried to a jury.


Dated: New York, New York
       July , 2021

                                      ____________________________________
                                      __________ __
                                                  _ __
                                                    _ __
                                                       _ __
                                                          _ ___ __
                                                                _
                                      RICHARD R. BEST
                                      REGIONAL DIRECTOR
                                      Sanjay Wadhwa
                                      Michael D. Paley
                                      Judith A. Weinstock
                                      Paul G. Gizzi
                                      Kristine Zaleskas
                                      Attorneys for Plaintiff
                                      SECURITIES AND EXCHANGE COMMISSION
                                      New York Regional Office
                                      Brookfield Place
                                      200 Vesey Street, Suite 400
                                      New York, New York 10281-1022
                                      212-336-0077 (Gizzi)
                                      Email: gizzip@sec.gov




                                                14
